Exhibit 99.1 Collectors Universe Declares Quarterly Cash Dividend of $0.35 per Common Share NEWPORT BEACH, Calif., July 28, 2015 -Collectors Universe, Inc. (NASDAQ:CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, today announced that, pursuant to its previously adopted dividend policy, the Board of Directors has declared the Company's quarterly cash dividend of $0.35 per share of common stock for the first quarter of fiscal 2016. The cash dividend will be paid on August 28, 2015 to stockholders of record on August 14, 2015. About Collectors Universe Collectors Universe, Inc. is a leading provider of value-added services to the high-value collectibles markets. The Company authenticates and grades collectible coins, trading cards, event tickets, autographs and memorabilia (“collectibles”). The Company also compiles and publishes authoritative information about United States and world coins, collectible trading cards and sports memorabilia and operates its CCE dealer-to-dealer Internet bid-ask market for certified coins and its Expos trade show and conventions business. This information is accessible to collectors and dealers at the Company's website, http://www.collectors.com and is also published in print. Contact: Joseph Wallace Chief Financial Officer Collectors Universe 949-567-1245
